Case: 12-10824     Date Filed: 05/13/2013   Page: 1 of 4


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                   No. 12-10824
                               Non-Argument Calendar
                             ________________________

                      D.C. Docket No. 6:05-cr-00018-BAE-1


UNITED STATES OF AMERICA

                                   L                          Plaintiff-Appellee,

                                       versus

JIMMY ANFIELD,

                         l                                  Defendant-Appellant.
                             ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                          ________________________

                                  (May 13, 2013)

Before TJOFLAT, PRYOR, and EDMONDSON, Circuit Judges.

PER CURIAM:

      Jimmy Anfield, a federal prisoner proceeding pro se, appeals the district

court’s denial of his 18 U.S.C. § 3582(c)(2) motion for a reduction of sentence.
                Case: 12-10824       Date Filed: 05/13/2013      Page: 2 of 4


Anfield is currently serving a total sentence of 188 months’ imprisonment for

possession with intent to distribute cocaine base and being a felon in possession of a

firearm.* In his § 3582(c)(2) motion, Anfield requested that the district court

reduce that sentence in light of Amendment 750 to the Sentencing Guidelines, which

lowered the base offense levels corresponding to some crack offenses. The district

court concluded that Amendment 750 had lowered Anfield’s guideline sentencing

range, but denied the motion, making this observation:

       The defendant enlisted the assistance of his daughter in his drug sales,
       and his home, upon a search, was found to contain illegal drugs and
       firearms. The defendant had three prior felony drug convictions,
       which suggests to the Court that this defendant is unlikely to turn away
       from criminal behavior in the future. Pursuant to the factors set forth
       in 18 U.S.C. § 3553(a), the Court finds that the 188-month sentence the
       defendant is presently serving is the appropriate sentence.

       On appeal, Anfield argues that comments made by Judge Edenfield during

his earlier change-of-plea hearing show that the judge is racially prejudiced and

improperly biased against him. He requests that, due to Judge Edenfield’s bias,

we (1) remove him from the case; (2) vacate Anfield’s guilty plea, sentence, and

the court’s denial of his § 3582(c)(2) motion; and (3) remand the case back to the

district court for adjudication before a new judge.




*Anfield had actually been sentenced to more time, but the District Court reduced the sentence
once before the present motion was filed.

                                               2
              Case: 12-10824     Date Filed: 05/13/2013   Page: 3 of 4


      We review a district court’s decision to grant or deny a § 3582(c)(2)

sentence reduction for abuse of discretion. United States v. White, 305 F.3d 1264,

1267 (11th Cir. 2002). But a § 3582(c)(2) proceeding “does not constitute a de

novo resentencing,” and “all original sentencing determinations remain unchanged

with the sole exception of the guideline range that has been amended since the

original sentencing.” United States v. Bravo, 203 F.3d 778, 781 (11th Cir. 2000)

(emphasis in original).

      Under § 3582(c), the district court Amay not modify a term of imprisonment

once it has been imposed except . . . (2) in the case of a defendant who has been

sentenced to a term of imprisonment based on a sentencing range that has

subsequently been lowered by the Sentencing Commission.@ 18 U.S.C.

§ 3582(c). Amendment 750, effective November 1, 2011, reduced the base

offense levels corresponding to some cocaine base possession offenses. See

U.S.S.G. App. C, Amend. 750, Part C, subpart A (2011). Once a district court

has determined that a defendant’s sentencing range has been lowered by an

amendment, that district court “must consider the sentencing factors listed in 18

U.S.C. § 3553(a), as well as public safety considerations . . . in evaluating whether

a reduction in the defendant’s sentence is warranted.” United States v. Williams,

557 F.3d 1254, 1256 (11th Cir. 2009).


                                          3
               Case: 12-10824     Date Filed: 05/13/2013   Page: 4 of 4


      Anfield’s requests that this court remove Judge Edenfield from the case,

vacate his conviction and sentence, and remand the case back to the district court

for adjudication before a new judge are not properly raised in a § 3582(c)(2)

proceeding, and are outside the scope of this appeal. See Bravo, 203 F.3d at 781.

For Anfield’s remaining request, that we reverse the district court’s denial of his

§ 3582(c)(2) motion, he has not shown that the district court abused its discretion.

The district court properly calculated Anfield’s amended guideline range, and the

record shows that the court denied the § 3582(c)(2) motion due to Anfield’s offense

conduct and to the court’s consideration of the § 3553(a) sentencing factors, rather

than the racial prejudice or bias that Anfield alleges.

      AFFIRMED.




                                           4